Case 2:16-cr-20593-GAD-DRG ECF No. 213, PageID.3605 Filed 11/16/20 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,                                    Case No.: 16-CR-20593

 v.                                                  Hon. Gershwin A. Drain

 D-2. LIBERTY JARAMILLO,

       Defendant.


   DEFENDANT LIBERTY JARAMILLO’S EMERGENCY MOTION FOR
                 COMPASSIONATE RELEASE
       NOW COMES Defendant Liberty Jaramillo (“Mr. Jaramillo”) by and through

 his undersigned counsel, and respectfully moves this Honorable Court to grant his

 Emergency Motion for Compassionate Release. Mr. Jaramillo respectfully requests

 that he be granted compassionate release for the following reasons:

       1.     Mr. Jaramillo is seventy (70) years old and suffers from type 2 diabetes,

 tachycardia, heart palpitations, high cholesterol, rheumatoid arthritis, gout attacks,

 and thyroid problems.

       2.     Mr. Jaramillo reported to the federal correctional institution USP

 Lewisburg in Lewisburg, PA on November 13, 2020 to serve his thirty-six (36)

 month sentence for health care fraud.
Case 2:16-cr-20593-GAD-DRG ECF No. 213, PageID.3606 Filed 11/16/20 Page 2 of 13




       3.     Mr. Jaramillo’s report date had been continued due to the COVID-19

 pandemic. The pandemic remains a threat throughout the Unites States, especially

 for older adults with preexisting conditions such as Mr. Jaramillo.

       4.     Courts have held the exhaustion of administrative remedies is not

 required before judicial review of a compassionate release request.

       5.     Extraordinary and compelling reasons exist to grant Mr. Jaramillo

 compassionate release.

       6.     The purposes of punishment can be adequately achieved through

 alternatives to incarceration, and without risk of danger to the community.

       7.     The Government has been contacted prior to filing this motion, and

 objects to compassionate release.

       WHEREFORE, for the reasons stated herein and in the attached Brief in

 Support, Defendant Liberty Jaramillo, by and through his undersigned counsel,

 respectfully requests that this Honorable Court GRANT his instant motion for

 compassionate release.




                                          2
Case 2:16-cr-20593-GAD-DRG ECF No. 213, PageID.3607 Filed 11/16/20 Page 3 of 13




                                          Respectfully Submitted,
                                          CHAPMAN LAW GROUP

 Dated: November 16, 2020                 /s/ Ronald W. Chapman II
                                          Ronald W. Chapman II (P73179)
                                          Attorney for Defendant Jaramillo
                                          1441 West Long Lake Rd., Suite 310
                                          Troy, Michigan 48098
                                          (248) 644-6326
                                          rwchapman@chapmanlawgroup.com




                                      3
Case 2:16-cr-20593-GAD-DRG ECF No. 213, PageID.3608 Filed 11/16/20 Page 4 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,                                  Case No.: 16-CR-20593

 v.                                                Hon. Gershwin A. Drain

 D-2. LIBERTY JARAMILLO,

       Defendant.


      BRIEF IN SUPPORT OF DEFENDANT LIBERTY JARAMILLO’S
       EMERGENCY MOTION FOR COMPASSIONATE RELEASE

       Defendant Liberty Jaramillo respectfully submits this memorandum in

 support of his emergency motion requesting compassionate release.

 I. BACKGROUND

       On June 15, 2017, Mr. Jaramillo entered a plea agreement and pleaded guilty

 to Conspiracy to Commit Health Care Fraud and Wire Fraud, in violation of 18

 U.S.C. § 1349. On May 3, 2018, Mr. Jaramillo was sentenced to thirty-six (36)

 months in prison. Dkt. No. 142. Mr. Jaramillo reported to prison on November 13,

 2020. Dkt. No. 197. This Court previously entered orders to extend Mr. Jaramillo’s

 original report date of June 7, 2018 to:

       a. September 7, 2018 (Dkt. No. 145)

       b. January 7, 2019 (Dkt. No. 153)
Case 2:16-cr-20593-GAD-DRG ECF No. 213, PageID.3609 Filed 11/16/20 Page 5 of 13




       c. April 8, 2019 (Dkt. No. 160)

       d. August 19, 2019 (Dkt. No. 166)

       e. February 3, 2020 (Dkt. No. 171)

       f. March 23, 2020 (Dkt. No. 176)

       g. July 23, 2020 (Dkt. No. 179)

 II. GOVERNING LAW

       Once imposed, a term of imprisonment cannot be modified by the court unless

 it determines that the defendant’s administrative rights have been exhausted and

 extraordinary and compelling reasons warrant such a reduction. 18 U.S.C. §

 3582(c)(1)(A). The defendant or Director of the Bureau of Prisons must move the

 court to hear a motion of modification upon exhaustion of all administrative rights

 or after the lapse of thirty (30) days, whichever is first. Id.

       Upon review of the merits of a motion for compassionate release, the court

 must consider the following factors: 1) whether extraordinary and compelling

 reasons warrant a sentence reduction, § 3582(c)(1)(A)(i); 2) whether the defendant

 is a danger to the community, 18 U.S.C. § 3142(g), U.S.S.G. § 1B1.13; 3) whether

 the reduction would take into consideration the purposes of punishment, 18 U.S.C.

 § 3553(a).




                                             2
Case 2:16-cr-20593-GAD-DRG ECF No. 213, PageID.3610 Filed 11/16/20 Page 6 of 13




 III. ARGUMENT

       Mr. Jaramillo has recently reported to USP Lewisburg where he will spend

 fourteen (14) days in quarantine before entering the general population; however,

 waiting to request and consider Mr. Jaramillo for compassionate release only once

 he has entered the general population would place him at higher risk of COVID-19

 exposure and serious complications. Mr. Jaramillo respectfully requests expeditious

 review of this motion before his quarantine period is complete, as his vulnerable

 health condition, which is the result of age, chronic illness, and the COVID-19

 pandemic, remains a significant threat to his wellbeing for the foreseeable future.

    A. Courts Have Waived the Statutory Exhaustion Requirement During the
       COVID-19 Pandemic.

       Mr. Jaramillo’s administrative remedies under 18 U.S.C. § 3582(c)(1)(A)

 have not yet been exhausted. Traditionally, the procedure in the statute has been

 interpreted to require that the defendant request the warden of his or her facility to

 bring a motion for compassionate release on the defendant’s behalf, and either wait

 for a response or for thirty (30) days to lapse, whichever is first, before proceeding.

 However, the COVID-19 pandemic has created extenuating circumstances and the

 need for expediency in reviewing defendants’ requests for compassionate release.

 This administrative process has become a barrier to the timely relief it has been put

 in place to facilitate. The issue of whether administrative remedies must be

 exhausted before seeking judicial relief, has recently been analyzed in many courts,


                                           3
Case 2:16-cr-20593-GAD-DRG ECF No. 213, PageID.3611 Filed 11/16/20 Page 7 of 13




 including the Eastern District of Michigan, which has held in some instances that

 administrative remedies do not need to be satisfied before reviewing the case on its

 merits.

       In United States v. Agomuoh, Judge Levy looked to the text and congressional

 intent of the compassionate release statute and determined the language bound the

 Government, and not the defendant, to the thirty (30) day timeline if the Bureau of

 Prisons (BOP) wished to take part in the decision. No. 16-20196, 2020 U.S. Dist.

 LEXIS 86562, at *16 (E.D. Mich. May 18, 2020) (citing 18 U.S.C. § 3582(c)(1)(A)).

 Also, the short thirty (30) day timeframe, and ability of the defendant to move

 forward with the request without a definitive response from BOP, supports that the

 administrative review requirement is not so absolute as to prevent judicial waiver in

 cases of undue prejudice. Id. at *15-16. Judge Levy held, “[t]he court honors

 congressional intent not by routinely enforcing the 30-day period in the face of a

 global pandemic, but instead by waiving such a requirement where appropriate and

 in accordance with Congress’s clear attempt to afford quick judicial relief to

 vulnerable individuals.” No. 16-20196, 2020 U.S. Dist. LEXIS 86562, at *16 (E.D.

 Mich. May 18, 2020). Likewise, Mr. Jaramillo should not be barred from judicial

 review of his compassionate release request because he has not exhausted his

 administrative remedies.




                                          4
Case 2:16-cr-20593-GAD-DRG ECF No. 213, PageID.3612 Filed 11/16/20 Page 8 of 13




     B. Extraordinary and Compelling Circumstances                      Exist   to   Grant
        Mr. Jaramillo Compassionate Release.

        1. Serious Medical Conditions

        Mr. Jaramillo’s serious medical conditions constitute extraordinary and

 compelling reasons. Mr. Jaramillo is a seventy (70) year-old man who suffers from

 tachycardia, heart palpitations, high cholesterol, type 2 diabetes, rheumatoid

 arthritis, gout attacks, and thyroid problems including hyperthyroidism and thyroid

 removal. Mr. Jaramillo’s age and health conditions place him within the increased

 risk group for developing severe illness from COVID-19. Centers for Disease

 Control and Prevention (CDC) states that the chance of hospitalization, intensive

 care admission, and death increases with age.1 Certain underlying conditions such

 as type 2 diabetes mellitus also puts Mr. Jaramillo, and individuals of any age, at

 higher risk for severe illness.2 CDC recommends that people like Mr. Jaramillo with

 increased risk should limit their interactions with others as much as possible and take

 precautions such as social distancing and limiting contact with commonly touched

 surfaces and items. Id. After a recent examination, Mr. Jaramillo’s physician,



 1
   See Centers for Disease Control and Prevention, Older Adults,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last
 accessed Nov. 10, 2020).
 2
   See Centers for Disease Control and Prevention, People of Any Age with Underlying Medical
 Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
 medical-
 conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
 ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last accessed Nov. 10, 2020).

                                              5
Case 2:16-cr-20593-GAD-DRG ECF No. 213, PageID.3613 Filed 11/16/20 Page 9 of 13




 Dr. James Mackenzie, M.D. wrote, “[s]entencing [Mr. Jaramillo] to jail could be a

 death sentence.” See Exhibit A. It will be difficult for Mr. Jaramillo to reduce his

 interaction with other people and his use of shared spaces within USP Lewisburg,

 which currently houses a total of nine hundred fifty-one (951) male inmates.3 It is

 inevitable that Mr. Jaramillo will be, sleeping, eating, bathing, and living in close

 proximity to other inmates and facility employees, making abidance with the CDC

 guidelines impracticable.

        2. Dangerous Conditions Within and Surrounding USP Lewisburg

        The Federal Bureau of Prisons (BOP) has reported that currently no inmates

 or staff at USP Lewisburg in Lewisburg, PA have tested positive for COVID-19;

 however, the facility has had nearly one hundred (100) cases of COVID-19 with

 eighty-seven (87) inmates and twelve (12) staff members who have since recovered.4

 Despite the currently low numbers in the facility, the statistics do not guarantee that

 COVID-19 is not present among the inmate population and staff at USP Lewisburg.

 COVID-19 can spread through asymptomatic or pre-symptomatic transmission,

 meaning while a person never develops symptoms or has not yet developed




 3
   See Federal Bureau of Prisons, USP Lewisburg,
 https://www.bop.gov/locations/institutions/lew/ (last accessed Nov. 10, 2020).
 4
   See Federal Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last
 accessed Nov. 10, 2020).

                                              6
Case 2:16-cr-20593-GAD-DRG ECF No. 213, PageID.3614 Filed 11/16/20 Page 10 of 13




  symptoms, that person can still infect other people.5 Without frequent COVID

  testing of all inmates and employees, it is difficult to determine who is and is not

  infectious, and as a result COVID-19 remains a serious threat at USP Lewisburg,

  especially for vulnerable individuals like Mr. Jaramillo.

         Vigorous testing is especially important now as the United States is reporting

  a serious spike in COVID-19 cases as more than one hundred thousand (100,000)

  new cases are being recorded daily, with experts predicting the pandemic is entering

  its worst phase.6 Pennsylvania currently has about three thousand two hundred

  (3,200) new cases a day, which is 204% higher than last month’s daily case average.7

  This number is expected to increase according to Pennsylvania Health Secretary

  Rachel Levine.8 While Mr. Jaramillo does not have direct contact with the

  community surrounding USP Lewisburg, he does risk exposure from facility

  employees who likely live in neighboring areas that are experiencing drastic

  increases in COVID-19 cases.


  5
     See World Health Organization, Transmission of SARS-CoV-2: implications for infection
  prevention precautions, https://www.who.int/news-room/commentaries/detail/transmission-of-
  sars-cov-2-implications-for-infection-prevention-precautions (last accessed Nov. 10, 2020).
  6
     Kim Bellware, Lateshia Beachum, Hamza Shaban, Meryl Kornfield, Darren Sands, Jacqueline
  Dupree and Carolyn Y. Johnson, U.S. surpasses 10 million coronavirus cases; experts warn
  country        is      entering       worst      phase,        The        Washington        Post,
  https://www.washingtonpost.com/nation/2020/11/09/coronavirus-covid-live-updates-us/ (Nov. 9,
  2020, 1130 PM).
  7
     Rob Tornoe, Justine McDaniel, and Erin McCarthy, Pennsylvania, New Jersey, and Delaware
  all      seeing     similar     spike     in      cases,     The       Philadelphia     Inquirer,
  https://www.inquirer.com/health/coronavirus/live/covid-coronavirus-cases-pa-philadelphia-nj-
  de-updates-testing-hospital-vaccine-news-20201110.html (Nov. 10, 2020, 7:30 AM)
  8
    Id.

                                                 7
Case 2:16-cr-20593-GAD-DRG ECF No. 213, PageID.3615 Filed 11/16/20 Page 11 of 13




        The dangers of transmission (including asymptomatic and pre-symptomatic),

  the inability to properly socially distance within the facility, and the growing number

  of positive cases in the surrounding community and throughout the country create a

  dangerous environment for Mr. Jaramillo as it increases his already heightened risk

  of severe illness or death from COVID-19. Therefore, extraordinary and compelling

  reasons warrant modification of his sentence.

        3. No Risk of Danger to the Community.

        Based on the framework provided in 18 U.S.C. § 3142(g), Mr. Jaramillo is not

  a danger to the community and presents no risk to public safety. Mr. Jaramillo is a

  seventy (70) year-old father and retired engineer with no criminal history. PSR at 8,

  9, 11-12. He was convicted of the non-violent crime of Conspiracy to Commit

  Health Care Fraud and Wire Fraud. Mr. Jaramillo plans to live alone following

  incarceration, and that residence has been inspected and deemed fit by Pretrial

  Services. PSR at 10.

        Mr. Jaramillo accepted responsibility for his actions and pleaded guilty to

  conspiracy. Since he was sentenced on May 3, 2018 until reporting to prison,

  Mr. Jaramillo lived in the community without incident, and his report date was

  extended multiple times without objection from the Government.




                                            8
Case 2:16-cr-20593-GAD-DRG ECF No. 213, PageID.3616 Filed 11/16/20 Page 12 of 13




        4. Incarceration is Unnecessary to Serve the Purposes of Punishment.

        Incarcerating Mr. Jaramillo is unnecessary to serve the purposes of

  punishment under 18 U.S.C. § 3553(a)(2). The goals of punishment are to reflect on

  the seriousness of the offense, deter future criminal conduct, protect the public, and

  provide defendants with necessary training and/or treatment. § 3553(a)(2)(A)-(D).

  During this global pandemic, these purposes can be adequately achieved through a

  modified sentence for non-violent, first-time offenders such as Mr. Jaramillo. The

  detrimental effects of serving a term of incarceration while facing COVID-19

  exposure far exceed Mr. Jaramillo’s potential danger to the community. The other

  goals can be achieved outside of prison, and without the risk of serious complications

  from COVID-19 infection and death.

  IV. CONCLUSION
        WHEREFORE Defendant Liberty Jaramillo, by and through his undersigned

  counsel, respectfully requests that this Honorable Court GRANT his instant

  Emergency Motion for Compassionate Release.

                                                Respectfully Submitted,
                                                CHAPMAN LAW GROUP

  Dated: November 16, 2020                      /s/ Ronald W. Chapman II
                                                Ronald W. Chapman II (P73179)
                                                Attorney for Defendant Jaramillo
                                                1441 West Long Lake Rd., Suite 310
                                                Troy, Michigan 48098
                                                (248) 644-6326
                                                rwchapman@chapmanlawgroup.com


                                            9
Case 2:16-cr-20593-GAD-DRG ECF No. 213, PageID.3617 Filed 11/16/20 Page 13 of 13




                              PROOF OF SERVICE

             I hereby certify that on November 16, 2020, I presented
             the foregoing document to the Clerk of the Court for filing
             and uploading to the ECF system, which will send
             notification of such filing to the attorneys of record listed
             herein and I hereby certify that I have mailed by U.S.
             Postal Service the document to any involved non-
             participants.

                                    /s/ Ronald W. Chapman II
                                    Ronald W. Chapman II (P73179)
                                    Attorney for Defendant Jaramillo
                                    rwchapman@chapmanlawgroup.com




                                          10
